Title: To George Washington from Elias Dayton, 26 June 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham June 26th 1781
                        
                        The enemy, who I informed your Excellency in my last had landed in Monmouth, returned the next day having
                            burned two or three private houses and carried off a small number of cattle—They had four or five men killed and a
                            considerable number wounded with several deserters; upon the whole it appears that they gained very little by their
                            expedition.
                        Arbuthnot’s fleet two days since, lay off Sandy hook, several of his ships constantly cruising out some
                            distance easterly. Not any material alteration in New York lately, only preparations are making which seem to indicate
                            that they expect the city will be besieged.
                        I have given Capt. Scudder who commands at Elizabeth town your Excellency’s orders respecting his conduct
                            toward flags &c. and have done every thing in my power to enforce his strict observance of them, but to little
                            purpose, as, I believe almost any person passes and repasses to and from New York that chuses, and so I believe it will
                            continue to be, as long as he directs at that post, not having any, the least command of his men. I have the honor to be
                            with the greatest respect your Excellencys Most Hbl. servent
                        
                            Elias Dayton
                        
                    